Citation Nr: 1325704	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for valvular heart disease (claimed as a heart murmur).

2.  Entitlement to service connection for coronary artery disease (claimed as a heart stent).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to August 1953.  He has also reported a period of unverified active duty service in May and June of 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran subsequently testified before the undersigned at a July 2013 Travel Board hearing.  The hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The only DD-214 form of record shows that the Veteran had active duty service from July 8, 1953, to August 7, 1953.  There is also an enlistment examination of record dated July 6, 1953, which indicates that there were physical findings of functional systolic murmur precordial and asthmatic wheezing in both lung fields, which existed prior to entry (EPTE).  However, during his July 2013 Travel Board hearing, the Veteran testified that he initially entered service in May of 1953, and that he did not report any pre-existing heart condition at that time.  In support of this claim, he noted that included in the record is a May 4, 1953, enlistment examination report, which is negative for any indication of a heart problem.  In addition, a Report of Medical History from that date shows that the Veteran denied any history of a heart problem, including high or low blood pressure, palpitation or pounding heart.  A review of the service treatment records currently associated with the claims file also shows that on July 17, 1953, it was noted that there was a June 6, 1953 "Form 88," which compared with physical findings at that time except for a functional systolic murmur precordial and asthmatic wheezing in both lung fields.  The Board finds that this evidence shows that the Veteran may have had a previous period of active duty service in May and June of 1953.  However, there is no DD-214, personnel records, or service treatment records currently of record for any period of service prior to July 17, 1953.

Accordingly, the claim must be remanded to allow the Agency of Original Jurisdiction (AOJ) to verify all periods of active duty service for the Veteran and to obtain any outstanding DD-214 forms, personnel records and service treatment records for any verified period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Verify the precise dates of all periods of active duty service between May and August 1953.  Then, obtain and associate with the claims file a copy of all of the Veteran's DD-214 forms for all periods of verified active duty service.  The AOJ should also ensure that all available personnel records and service treatment records from all periods of verified active duty service have been associated with the claims file.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), provided the applicable time to submit additional argument, and the claim should thereafter be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



